DETAILED ACTION
	
This rejection is in response to Request for Continued Examination filed on 11/16/2022.
	Claims 1-20 are currently pending and have been examined. 
	Claims 1-2, 4, 8-9, 11, 15-16, and 18 are currently amended.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of app. no. 15/872,926 filed on 01/16/2018 and 14/192,818 filed on 02/27/2014.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11/16/2022, with respect to 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. 
	With respect to applicant’s arguments on pages 11-12 of remarks filed on 11/06/2022 that the current prior art does not teach “retrieving, based on the request and from the device, cookies storing (i) an indication of whether the device is a private device and (ii) information that is related to a primary funding source and a back-up funding source... wherein the information related to the primary funding source and the back-up funding source is at least partially masked... determining that the device is eligible for the streamlined checkout based on the indication stored in the cookies,” Examiner respectfully disagrees.
Bell teaches “retrieving, based on the request and from the device, cookies storing ….(ii) information that is related to a primary funding source and a back-up funding source associated with an account with a payment service provider and that is captured during a previous session with the device; wherein the information related to the primary funding source and the back-up funding source is at least partially masked… because this reference teaches that it is known to read a customer’s cookie file to retrieve payment information from previous transactions including a list of payment types (e.g. credit card, debit card, and master card). Bell also teaches that a part of the payment information may be hidden or suppressed.   (Bell, C3, L7-26; C5, L9-18; Bell, C9, L1-5).
Bell does not teach “retrieving, based on the request and from the device, cookies storing (i) an indication of whether the device is a private device” and “determining that the device is eligible for the streamlined checkout based on the indication stored in the cookies.” However, the secondary reference Koskelainen teaches cookies storing (i) an indication of whether the device is a private device because this reference teaches that an identification cookie is unique to the user's browsing device and a digital signature for the browsing device of the user is generated and stored on the web browser when the web browser communicates for the first time with the payment system. (Koskelainen, [0025]; [0010]; [0042]). Koskelainen also teaches “determining that the device is eligible for the streamlined checkout based on the indication stored in the cookies” because this reference teaches once a user selects an item to be purchased system uses stored user identification cookie that includes digital signature to authenticate the user and process the payment for the item. Following verification of the identification cookie unique to the user's browsing device, the payment system automatically authenticates and processes the payment. (Koskelainen, [0026]; [0033]; [0043]; [0009]; [0010]). Therefore, the combination of Bell and Koskelainen teaches the aforementioned limitations. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 8, 10, 12, and 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US Patent No. 9830587 B1, hereinafter “Bell”) in view of Koskelainen et al. (US Pub. No. 20130046656 A1, hereinafter “Koskelainen”). 
Regarding claims 1, 8, and 15
Bell discloses a system comprising: a non-transitory memory; and one or more hardware processors in communication with the non-transitory memory and configured to perform operations comprising (Bell, C16, L14-28: processor; C15, L27-45: non-transitory computer readable storage): 
receiving, from a merchant website, a request to process a transaction between a user associated with a device and a merchant associated with the merchant website, the request including an input indicating a streamlined checkout (Bell, C8, L42-55: user of mobile device makes decision to purchase good during shopping session by selecting purchase option and device submits request; C3, L7-26: checkout with pre-filled form; C3, L27-39: PayPal; C7, L25-40: online merchant provides web-based shopping for users to shop and purchase goods online); 
retrieving, based on the request and from the device, cookies storing ….(ii) information that is related to a primary funding source and a back-up funding source associated with an account with a payment service provider and that is captured during a previous session with the device; wherein the information related to the primary funding source and the back-up funding source is at least partially masked…extracting, from the cookies, the information related to the primary funding source and the back-up funding source  (Bell, C3, L7-26: remember customer from previous purchase transaction and reading the customer's cookies file, and pre-fill the form with the information and retrieves the stored customer's information for purchases; C5, L9-18:  a list of payment types previously defined and stored by the mobile device user is retrieved; Bell, C9, L1-5: hide or suppress part of the payment information);
…, presenting, via a user interface of the client device, the information related to the primary funding s4ource and the back-up funding source; receiving, via the user interface, a selection of one of the primary funding source or the back-up funding source; and processing the transaction based in part on the selection (Bell, C5, L9-25:  a list of payment types previously defined and stored by the mobile device user is presented, user selects payment type, and payment form populated automatically; C8, L55-67: select payment type from list; C9, L17: finalize and transmit purchase request for direct payment processing upon user confirmation; C14, L10-20: touch screen displays text/graphics to user).  
Bell does not explicitly teach: 
cookies storing (i) an indication of whether the device is a private device…
determining that the device is eligible for the streamlined checkout based on the indication stored in the cookies; in response to determining that the device is eligible for the streamlined checkout, extracting, from the cookies, the information…
without requiring the user to login to the account with the payment service provider, presenting, via a user interface of the device, the information…
subsequent to the processing the transaction, redirecting the device back to the merchant website.
However, Koskelainen teaches that it is known to include: 
cookies storing (i) an indication of whether the device is a private device…(Koskelainen, [0025]: an identification cookie with digital signature for the browsing device of the user is generated and stored on the web browser when the web browser communicates for the first time with the payment system; [0010]: the identification cookie is unique to the user's browsing device; [0033]: identification cookie includes digital signature);
determining that the device is eligible for the streamlined checkout based on the indication stored in the cookies; in response to determining that the device is eligible for the streamlined checkout, extracting, from the cookies, the information…( Koskelainen, [0026]:system uses stored cookie to authenticate the user and process the payment request for product user selects from merchant to be bought; [0043]: access user identification cookie for verification and authentication of payment and retrieve user account based on identification cookie; [0009]: user selects item for purchase which prompts a request sent to user for authentication to purchase item; [0010]: the user payment is authorized by a payment system that verifies an identification cookie stored on the web browser of the browsing device of the user. Following verification of the identification cookie unique to the user's browsing device, the payment system automatically authenticates and processes the payment; [0033]: identification cookie includes digital signature);
without requiring the user to login to the account with the payment service provider, presenting, via a user interface of the device, the information…(Koskelainen, [0010]:  user is not required to provide any details like a user name (e.g. the user ID) or a password to access the payment system and after the payment transaction concludes, the web browser of the user's browsing device receives and displays notification of the completed payment)
subsequent to the processing the transaction, redirecting the device back to the merchant website (Koskelainen, [0028]: payment response may contain a confirmation approving the payment request, when this is transmitted to the merchant website 110, thereby completing the transaction and enabling the user 102 to access the purchased online content; [0021] and [0036]:  the online content (e.g. online newspaper) is displayed to the user 102 on the browsing device 116 in response to the payment response received; [0040]: the online merchant 104 is an online content provider; [0047]: After the merchant Web server 108 receives the payment authentication message from the web browser 114, the online content is displayed to the user).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Bell with Koskelainen to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell would continue to teach presenting via a user interface the payment information except now without requiring a user to login, information is presented according to the teachings of Koskelainen in order to purchase goods faster without logging in. This is a predictable result of the combination. (Koskelainen, [0005]-[0007]).


Regarding claims 3, 10, and 17 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the cookies further store user identification information associated with the user (Koskelainen, [0025]: identification cookie contains a profile of the user for the browsing device 116 which is stored on the web browser; [0034]: stores information about the user 102 and the merchant 104, including the user identification cookies ).  


Regarding claims 5, 12, and 19 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the streamlined checkout includes a one-page checkout processing service (Bell, C3, L7-39: checkout with pre-filled form and PayPal; Bell, C5, L9-55: payment form populated automatically and using one simple interface for online purchases).

Claim(s) 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Koskelainen as applied to claim 1 above, and further in view of Casteel et al. (Pub. No.: US 2010/0145960 A1, hereinafter “Casteel”).

Regarding claims 2, 9, and 16 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the primary funding source is associated with a plurality of digits, and wherein at least a portion of the plurality of digits is masked… (Bell, C9, L1-5: hide or suppress part of the payment information; C5, L9-25:  payment information includes the actual credit/debit card number).
The combination of Bell and Koskelainen teaches hiding part of payment information (e.g. credit card number) but does not explicitly teach that 
wherein at least a portion of the plurality of digits is masked in the cookies (emphasis added).
However, Casteel teaches that it is known to include:
wherein at least a portion of the plurality of digits is masked in the cookies (emphasis added) (Casteel, [0018] cookie derivative comprises a transformation of at least one portion of data associated with a cookie (e.g., data value) by obfuscating cookie data; [0025]: Certain cookie data could be obfuscated, encoded or otherwise altered or sensitive information could even be redacted or otherwise stripped out in the cookie derivative to minimize or eliminate privacy concerns).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Bell and Koskelainen with Casteel to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach masking a portion of payment information except now masking of the information is in the cookies according to the teachings of Casteel in order to minimize privacy concerns. This is a predictable result of the combination. (Casteel, [0025]).
  

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Koskelainen as applied to claim 1 above, and further in view of Marks (Pub. No.: US 2003/0040973 A1, hereinafter “Marks”).
 
Regarding claims 6, 13, and 20 
The combination of Bell and Koskelainen teaches the system of claim 1, except for: 
wherein the operations further comprise: presenting, via the user interface of the device, user information for the transaction that is editable by the user during a checkout process.
However, Marks teaches that it is known to include:
wherein the operations further comprise: presenting, via the user interface of the device, user information for the transaction that is editable by the user during a checkout process (Marks, FIG. 3, [0011]: The user can modify the order; [0009]: If no buyer cookie is delivered to the server at checkout, the shopper is presented with a screen like FIG. 3 to input data; [0031-0032]: modify or edit a stored records). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Bell and Koskelainen with Marks to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach cookies during transaction processing except that cookies not stored may be updated and edited at checkout according to the teachings of Marks. This is a predictable result of the combination. (Marks, [0012-0013]).

 	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Koskelainen teaches as applied to claim 1 above, and further in view of Su et al. (US 8,233,061 B1, hereinafter “Su”).
Regarding claims 4, 11, and 18 
The combination of Bell and Koskelainen teaches the system of claim 1, wherein the cookies are retrieved from …the device associated with a web browser (Koskelainen, [0049]: retrieve cookie stored on web browser; [0025]: identification cookie contains a profile of the user for the browsing device 116 which is stored on the web browser; [0034]: stores information about the user 102 and the merchant 104, including the user identification cookies ).
The combination of Bell and Koskelainen do not teach:
retrieved from a portion of a memory of the device (emphasis added);
However, Su teaches that it is known to include:
retrieved from a portion of a memory of the device (emphasis added) (Su, C3, L15-25: retrieve portions of memory) 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bell and Koskelainen with Su to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach retrieving cookies except that data is retrieved from a portion of a memory according to the teachings of Su in order to reduce number of requests required to retrieve portions of memory. This is a predictable result of the combination. (Su, C2, L1-33).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell and Koskelainen teaches as applied to claim 1 above, and further in view of Stewart et al. (Pub. No.: US 20140324741 A1, hereinafter “Stewart”).  

Regarding claims 7 and 14 
The combination of Bell and Koskelainen teaches the system of claim 5, wherein the information associated with the primary funding source and the back-up funding source is presented … (Bell, C3, L7-39: checkout with pre-filled form and PayPal; Bell, C5, L9-55: payment form populated automatically into a merchant specific form and using one simple interface for online purchases and a list of payment types previously defined and stored by the mobile device user is presented).
The combination of Bell and Koskelainen do not teach 
presented on a pop-up window external to merchant website (emphasis added).
However, Stewart teaches that it is known to include:
presented on a pop-up window external to merchant website (emphasis added) (Stewart, [0023]: overlay window or box displayed as web page external to system).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Bell and Koskelainen with Stewart to include the aforementioned limitations since such a modification would be predictable. Specifically, Bell and Koskelainen would continue to teach presenting a checkout page except that the checkout page is presented as a pop-up external to website according to the teachings of Stewart. This is a predictable result of the combination. (Stewart, [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Rothman et al. (US Pub. No. 2014/0046780 A1) related to single page checkout and non-patent literature related to retrieving personal information from cookies as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LATASHA D RAMPHAL/
Examiner, Art Unit 3625                                                                                                                                                                                             

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625